—Orders of disposition, Family Court, New York County (Gloria Sosa-Litner, J.), entered on or about June 16, 1999, which, after a fact-finding hearing, terminated respondent’s parental rights to the subject children, upon a finding of permanent neglect, and committed their custody to the Commissioner of Social Services and petitioner agency for purposes of adoption, unanimously affirmed, without costs.
The finding of permanent neglect was established by clear and convincing evidence (see, Matter of Sheila G., 61 NY2d 368; Matter of Star Leslie W., 63 NY2d 136). A finding of neglect was made against respondent in 1995 based on overwhelming evidence that respondent sexually abused one of the subject children. As part of a dispositional order, respondent was directed to attend sexual offenders’ therapy. Despite repeated referrals from the petitioning agency, respondent refused to undergo therapy. His living conditions continued to be deplorable and there is no evidence that respondent planned for the return of the children. Respondent’s refusal to undergo sexual offenders’ therapy or to otherwise plan for the children’s return supports Family Court’s determination (see, Matter of Female J., 202 AD2d 340; Matter of La'Vetta Danile S. F., 194 AD2d 384). The court properly found that it was in the children’s best interests to terminate respondent’s parental rights and free the children for adoption (Matter of Star Leslie W., 63 NY2d 136, 147-148). Concur — Sullivan, P. J., Andrias, Ellerin, Rubin and Buckley, JJ.